DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Weng et al. (U.S. Patent Application Publication 2020/0143545) and Harris et al. (U.S. Patent Application Publication 2017/0359515) do not teach nor suggest in detail “wherein the signal trigger device is a first imaging device, and the signal receiving device is a second imaging device, the preset trigger frame rate being a default exposure frame rate of the first imaging device, the default exposure frame rate of the first imaging device being greater than a default exposure frame rate of the second imaging device; and the performing, by the signal receiving device, exposure at the preset trigger frame rate according to the trigger signal comprises: performing, by the second imaging device, exposure at the default exposure frame rate of the first imaging device according to the trigger signal,” as recited in amended Claim 1 (In remarks filed on 28 June 2022 and in the Non-Final Rejection filed on 29 March 2022).  In contrast, Weng et al. only discloses acquiring, by the trigger signal device, a shooting instruction (Fig. 2 and paragraph [0043] of Weng et al.).  Harris et al. only discloses generating, by the signal trigger device, a trigger signal with a preset trigger frame rate according to the shooting instruction; and performing, by the signal receiving device, exposure at the preset trigger frame rate according to the trigger signal; wherein the preset trigger frame rate is greater than a default exposure frame rate of the signal receiving device (Figs. 5-6B and paragraphs [0036] and [0070] of Harris et al.).
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A camera imaging method applied to a camera system of an unmanned aerial vehicle (UAV), the camera system comprising a signal trigger device and a signal receiving device, wherein the method comprises: acquiring, by the signal trigger device, a shooting instruction; generating, by the signal trigger device, a trigger signal with a preset trigger frame rate according to the shooting instruction; and performing, by the signal receiving device, exposure at the preset trigger frame rate according to the trigger signal; wherein the preset trigger frame rate is greater than a default exposure frame rate of the signal receiving device; wherein the signal trigger device is a first imaging device, and the signal receiving device is a second imaging device, the preset trigger frame rate being a default exposure frame rate of the first imaging device, the default exposure frame rate of the first imaging device being greater than a default exposure frame rate of the second imaging device; and the performing, by the signal receiving device, exposure at the preset trigger frame rate according to the trigger signal comprises: performing, by the second imaging device, exposure at the default exposure frame rate of the first imaging device according to the trigger signal (Independent claim 1; claims 3 and 6-8 depend from claim 1).
A camera system, comprising a signal trigger device and a signal receiving device, wherein the signal trigger device is configured to acquire a shooting instruction; and generate a trigger signal with a preset trigger frame rate according to the shooting instruction; and the signal receiving device is configured to perform exposure at the preset trigger frame rate according to the trigger signal, wherein the preset trigger frame rate is greater than a default exposure frame rate of the signal receiving device; wherein the signal trigger device is a first imaging device, and the signal receiving device is a second imaging device, the preset trigger frame rate being a default exposure frame rate of the first imaging device, the default exposure frame rate of the first imaging device being greater than a default exposure frame rate of the second imaging device (Independent claim 9; claims 12 and 13 depend from claim 9).
An unmanned aerial vehicle (UAV), comprising a fuselage, an arm connected to the fuselage, a power device configured to provide flight power for the UAV, and the camera system according to claim 9, the camera system being disposed on the fuselage (Independent claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 30, 2022